Mackintosh, J.
(dissenting)—The case of American Sav. Bank & Trust Co. v. Dennis, 90 Wash. 547, 156 Pac. 559, properly describes what was done by the plaintiff in this case as the granting of “ a mere gratuitous privilege” which did not make it a holder for value of the deposited check. The bank cannot, by granting a privilege, alter the relationship contracted for and evidenced by the deposit slip and secure for itself the choice of a remedy against either its depositor or against the maker of the check as it may deem most advantageous. When it received the check for collection it agreed to consider its depositor primarily liable by way of holding his account subject to a back charge in the event that the check was, for any reason, dishonored, and not to hold him liable as the indorser of the check, which liability would be more difficult to enforce; the one being a matter of book*586keeping and the other involving a lawsuit in the event liability was denied. I therefore dissent.
Fullerton, Main, and Mitchell, JJ., concur with Mackintosh, J.